DETAILED ACTION
This office action is in response to applicant’s filing dated  July 8, 2022.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-9 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks filed July 8, 2022.  

Election/Restrictions
Applicant’s election of Group I, claim(s) 1-8, drawn to a method for treating mitochondrial genetic diseases in a subject in need thereof comprising administrating to the subject a therapeutically effective amount of a PI3K inhibitor in the reply filed on July 8, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 8, 2022.
Applicant’s election of (i) BYL719 (Alpelisib) as the elected PI3K inhibitor species and (ii) Leigh Syndrome as the elected mitochondrial genetic disease species in the reply filed on July 8, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4 and 6-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 8, 2022.
	Claims 1-3 and 5 are presently under examination as they relate to the elected species: alpelisib and Leigh Syndrome.

Priority
The present application is a 371 of PCT/EP2018/058075  filed on March 29, 2018, which claims benefit of foreign priority to EP 17305373.7 filed on March 30, 2017.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 25, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This is an enablement rejection.
To be enabling, the specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.   In re Wright, 999 F.2d 1557, 1561 (Fd. Cir. 1993). Explaining what is meant by "undue experimentation," the Federal Circuit has stated that: 
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is "undue", not "experimentation". 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors:
1- the quantity of experimentation necessary,
2- the amount of direction or guidance provided,
3- the presence or absence of working examples,
4- the nature of the invention,
5- the state of the prior art,
6- the relative skill of those in the art,
7- the predictability of the art, and
8- the breadth of the claims
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved.  In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970).  Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
1.	The nature of the invention, state and predictability of the art, and relative skill of those in the art
The invention relates to a method of treating mitochondrial genetic diseases in a subject in need thereof comprising administering to the subject a therapeutically effective amount of a PI3K inhibitor.  
The relative skill of those in the art is high, generally that of an M.D. or Ph.D.  The artisan using Applicant’s invention would generally be a physician with a M.D. degree and several years of experience.
The factor is outweighed, however, by the unpredictable nature of the art.  It is well established that “the scope of enablement varies with the degree of unpredictability of the factors involved” and physiological activity is considered to be an unpredictable factor.   See In re Fisher, 166 USPQ 18, at 24 (In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved); Nationwide Chemical Corporation, et. al. v. Wright, et. al., 192 USPQ 95 (one skilled in chemical and biological arts cannot always reasonably predict how different chemical compounds and elements might behave under varying circumstances); Ex parte Sudilovsky 21 USPQ2d 1702 (Applicant’s invention concerns pharmaceutical activity.  Because there is no evidence of record of analogous activity for similar compounds, the art is relatively unpredictable); In re Wright 27 USPQ2d 1510 (the physiological activity of RNA viruses was sufficiently unpredictable that success in developing specific avian vaccine was uncertain).  As illustrative of the state of the art of mitochondrial diseases, the examiner cites Falk et al (Curr Opin Pediatr, 2010; 22(6):711-716) and Ng et al (J Neurol, 2016; 263:179-191).
Falk, cited for evidentiary purposes, teaches mitochondrial disorders continue to present significant challenges to physicians and scientists; despite decades of research, complete understanding of the genetic origins of mitochondrial disease remains elusive; the clinical overlap between patients with similar genetic defects complicates the diagnostic search in individual patients (page 7, 2nd paragraph).  Ng, cited for evidentiary purposes, teaches mitochondrial disease is a collective term that encompasses the genetically and clinically heterogeneous group of diseases due to defects in mitochondrial oxidative phosphorylation; it is one of the most common groups of genetic disease and can be caused by mutation in either mitochondrial DNA or nuclear genes that directly or indirectly interfere with the mitochondrial respiratory chain function; a number of syndromes have been described in mitochondrial disease but often patients present with non-syndromic presentation of which nervous system is most commonly affected; in addition to the diagnostic challenge, clinicians also encounter difficulty in the management of mitochondrial disease due to lacking of effective disease-modifying therapy and, until recently, best practice guidelines on various complications associated with the disease (page 179, left, last bridge paragraph).  
As illustrative of the state of the art of Leigh syndrome, the examiner cites Ruhoy et al (The Application of Clinical Genetics 2014:7 221–234) and Bakare et al (Frontiers in Physiology, 2021; 12:693734, p 1-26).  Ruhoy, cited for evidentiary purposes, teaches Leigh syndrome is a severe, progressive, multisystem, metabolic neurodegenerative disorder with distinct neuroradiological and neuropathological changes but prominent clinical and genetic heterogeneity; there is currently limited knowledge regarding correlation phenotype and biochemical markers with the location of the mutant protein within the assembly, function, or structure of each complex of the mitochondrial respiratory chain; indeed, this quest is complicated because a single family harboring the same mutation can have variable presentations and life expectancy.  Ruhoy further teaches with current genetic diagnostic technology, genetic mutations in both nuclear and mitochondrial genomes are identified at an increasing rate; randomized controlled studies are still scarce; successful treatments are even more elusive, and experimental therapeutic interventions should be aggressively considered and attempted (page 231, right).  Bakare, also cited for evidentiary purposes, teaches Leigh syndrome is a rare, complex, and incurable early onset (typically infant or early childhood) mitochondrial disorder with both phenotypic and genetic heterogeneity; the heterogeneous nature of this disorder, based in part on the complexity of mitochondrial genetics, and the significant interactions between the nuclear and mitochondrial genomes has made it particularly challenging to research and develop therapies; while the prognosis is poor with no current substantial treatment options, multiple studies are underway to understand the etiology, pathogenesis, and pathophysiology of Leigh syndrome (abstract).
As illustrative of the state of the art of making and using PI3K inhibitors, the examiner cites Yang et al (Scientific reports, 2017; 7(1):1-7).  Yang teaches phosphatidylinositol 3-kinases (PI3Ks) are lipid kinases that play pivotal roles in a multitude of fundamental biological processes, including proliferation, survival, differentiation, and metabolism; PI3Ks are currently divided into classes IA, IB, II, and III; the class IA family consists of three isoforms, α, β, and δ; the class IB family consists of only the γ subtype; currently, there are a number of PI3K inhibitors in clinical development,  the PI3Kα inhibitor with the most potential, Alpelisib, is in a Phase III randomized trial in patients with HR+/HER2–advanced breast cancers; the design of new potent PI3Kα inhibitors with drug-like properties is still a major challenge because of the highly conserved lipid kinase ATP binding sites and the similarity between their three-dimensional structures (page 1). Thus, Yang establishes that even after the effective filing date of the invention, making and designing selective PI3K inhibitors with drug-like properties was highly unpredictable.
These articles plainly demonstrate that the art of developing and testing PI3K inhibitor drugs, particularly for use in humans, is extremely unpredictable, particularly in the case of a single compound or genus of compounds being used to treat any and all mitochondrial diseases.   

2.	The breadth of the claims
Claims 1-3 and 5 are very broad in terms of the type of diseases being treated: all types of mitochondrial diseases are claimed to be treated with any PI3K inhibitor compound.  

3.	The amount of direction or guidance provided and the presence or absence of working examples
The specification provides data for BYL719 in skin biopsies of 9 subjects having mitochondrial disorders and PIK3CA inhibition with BYL719 in mouse model of mitochondrial disorder (see examples 1 and 2) .  

4.	The quantity of experimentation necessary
Because of the known unpredictability of the art (as discussed supra) and in the absence of experimental evidence commensurate in scope with the claims, the skilled artisan would not accept that any PI3K inhibitor could be predictably be used as treatment for all mitochondrial genetic diseases.   
Genentech Inc. vs. Nova Nordisk states, "[A] patent is not a hunting license. It is not a reward for a search but a compensation for its successful conclusion and 'patent protection' is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable" (42 USPQ 2d 1001, Fed. Circuit 1997).  A review of the state of the art fails to reveal that inhibition of PI3K is therapeutic for the treatment of the all mitochondrial genetic diseases.  In fact, a review of the art reveals that  the nature of mitochondrial genetic diseases, based in part on the complexity of mitochondrial genetics, and the significant interactions between the nuclear and mitochondrial genomes, has made it particularly challenging to research and develop therapies.  Determining if any particular claimed compound would treat any particular mitochondrial genetic diseases state would require synthesis of the compound, formulation into a suitable dosage form, and subjecting it to clinical trials or to testing in an assay known to correlate to clinical efficacy of such treatment. This is undue experimentation given the limited guidance and direction provided by Applicants. 
Accordingly, the inventions of claims1-3 and 5 do not comply with the scope of enablement requirement of 35 U.S.C 112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation with no assurance of success. 

Conclusion
Claims 1-3 and 5 are rejected.
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rayna Rodriguez/             Examiner, Art Unit 1628